IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 105 MAL 2018
                                              :
                    Respondent                :
                                              : Petition for Allowance of Appeal from
                                              : the Order of the Superior Court
             v.                               :
                                              :
                                              :
JEFFERY CHARLES MAGUIRE,                      :
                                              :
                    Petitioner                :


                                       ORDER



PER CURIAM

      AND NOW, this 7th day of August, 2018, the Petition for Allowance of Appeal is

GRANTED. The issues, as stated by petitioner are:


      1.    Whether the Superior Court committed an error of law/abuse of discretion
            in reversing the trial court’s suppression of the evidence obtained during the
            commercial vehicle stop based upon failure to abide by the Tarbert/Blouse
            guidelines?

      2.    Whether the Superior Court committed an error of law/abuse of discretion
            in determining that the Tarbert/Blouse guidelines do not apply to
            commercial vehicle check-points?

      3.    Whether the Superior Court committed an error of law/abuse of discretion
            in failing to affirm the decision of the trial court on alternate grounds?